Motion by the respondent State Commissioner of Social Services for reargument of a proceeding pursuant to CPLR article 78 or, in the alternative, for leave to appeal to the Court of Appeals from an order of this court, dated December 29, 1980, which determined said proceeding (Matter of Wright v D’Elia, 79 AD2d 711). Motion denied. On the court’s own motion, the decision and order, both dated December 29, 1980, me recalled and vacated and the following substituted decision is rendered. Proceeding pursuant to *952CPLR article 78 to review so much of a determination of the respondent State commissioner, dated August 31,1978 and made after a statutory fair hearing, as affirmed so much of a determination of the local agency as reduced petitioner’s grant of aid to dependent children on the grounds that (a) the father of one of the children was living in the household and was responsible for the child’s support and (b) petitioner failed to apprise the agency of the presence of the man in the household and of his contributions thereto. Determination confirmed, insofar as reviewed and proceeding dismissed on the merits, without costs or disbursements. There is substantial evidence to support the finding that the adjudicated father of one of petitioner’s four children is living in petitioner’s household and contributing to household expenses. The determination must be confirmed and the proceeding dismissed, since petitioner fails to meet valid statutory criteria of categorical eligibility for aid to dependent children (see US Code, tit 42, §606, subd [a]; Social Services Law, §349, subd B, par 1; Matter of Hairston v Toia, 79 AD2d 1011). Damiani, J. P., Titone, Cohalan and Weinstein, JJ., concur.